DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/11/2021.
Applicant's election with traverse of claims 1-10 in the reply filed on 05/11/2021 is acknowledged.  The traversal is on the ground(s) that claim 11 is an apparatus for carrying out the process of claim 1.  This is not found persuasive because as indicated in the Requirement for Restriction/Election, independent claim 11 was determined to be distinct from independent claim 1 since claim 11 featured at least receiving attention tokens into a digital wallet, while claim 1 featured transferring digital asset rewards from a digital asset wallet to a publisher.  Further, independent claim 16 featured yet another distinct process by featuring at least receiving indicia of user attention from attention applications, and transmitting a list of verified publishers to an attention application, while independent claims 1 and 11 did not.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more.  Independent claim 1 recites (additional limitations crossed out):
  A method of attention token rewards, the method comprising:
receiving, 
displaying, 
collecting, 
executing, based at least in part on the indicia of user attention, a transfer of a 
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of a marketing/sales activity.  That is, other than reciting the steps as being performed by an “attention application” including a “digital asset wallet”, nothing in the claims precludes the steps from being described as a marketing/sales activity.  For example, but for the “attention application” and “digital asset wallet” language, the steps describe paying a publisher for presented content that has received attention, which is a marketing/sales activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of an advertising activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of an “attention application” to perform the steps.  This additional element is recited at a high level of generality (see at least Paras [0002], [0021]) such 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an “attention application” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components, while the elements of a “digital asset wallet” and “digital” asset reward merely link the judicial exception to a particular technological environment or field of use.  Mere instructions to apply an exception using a generic computer component, or general linking the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  Therefore the claim is not found to be patent eligible.
Claims 2-10 are dependent on claim 1, and include all the limitations of claim 1.  Therefore, they are also found to be directed to an abstract idea.  Claims 2-10 merely further narrow the abstract idea.  For example, claims 2-4, and 8 merely describe attributes of the payment to the publisher, claim 5 merely describes the publisher, and claims 6, 7, and 9 merely describe the type of data that is collected (i.e. indicia of user attention).  Claim 10 indicates that the media content is a “toast notification”, however this merely links the judicial exception to a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiyooka (US 2020/0322685).
Regarding claim 1, Kiyooka discloses a method of attention token rewards, the method comprising:
receiving, at an attention application, media content from a publisher, the attention application including a digital asset wallet of attention tokens;  
displaying, by the attention application, the media content to a user of the attention application;
Kiyooka discloses a user viewing videos that have been uploaded by a content creator via a browser, wherein the user has an associated wallet (Paras. [0097], [0108], Fig. 6)

collecting, by the attention application, indicia of user attention to the media content during an attention session; and
executing, based at least in part on the indicia of user attention, a transfer of a digital asset reward from the digital asset wallet to the publisher.
Kiyooka discloses a user operating a displayed tipping button (i.e. indicia of user attention), and processing a tip to the content creator of a displayed video (Para. [0026]).
Regarding claim 2, Kiyooka discloses The method of claim 1, wherein the transfer of the digital asset reward includes a set of payments to publishers, an amount of each payment in the set of payments being based on a fraction of attention of a user of the attention application paid to each publisher.  Kiyooka discloses a system wherein a user may tip a content creator (i.e. 100% of payment based on attention) (Para. [0026]).
Regarding claim 3, Kiyooka discloses the method of claim 1, wherein the transfer of the digital asset reward from the digital asset wallet includes a one-time tip payment to a publisher.  Kiyooka discloses a system wherein a user may tip a content creator (Para. [0026]).
Regarding claim 4, Kiyooka discloses the method of claim 2, wherein the transfer of the digital asset reward from the digital asset wallet is a recurring tip.  Kiyooka discloses a system wherein a user may tip a content creator multiple times (Paras. [0026], [0134]).
Regarding claim 5, Kiyooka discloses the method of claim 1, wherein the publisher is a third-party account on a user-content media platform.  Kiyooka discloses a system wherein content creators may upload videos to a video hosting site (Fig. 9, Para. [0012]).
Regarding claim 6, Kiyooka discloses the method of claim 1, wherein the indicia of user attention to the media content is a social media interaction with the publisher by the user of the attention application.  Kiyooka discloses a system wherein a user may tip (i.e. interact with) a content publisher that has uploaded content to a video hosting site (i.e. social media) (Paras. [0012], [0026]).
Regarding claim 7, Kiyooka discloses the method of claim 6, wherein the indicia of user attention to the media content is a click on an integrated tip button on a post on a social media platform.  Kiyooka discloses a user operating a displayed tipping button (i.e. indicia of user attention), and processing a tip to the content creator of a displayed video on a video hosting site (Paras. [0012], [0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka in view of “Should You Be Paid For Your Social Media Posts” by Sydney Brownstone available on 07/07/2017, hereinafter referred to as Brownstone.
Regarding claim 8, Kiyooka does not explicitly disclose the method of claim 6, wherein an amount of the digital asset reward depends on a type of the social media interaction with the publisher by the user of the attention application.  Brownstone teaches a system wherein users are paid a penny per click, per comment, and per like on their posts (i.e. amount is the same for each type of interaction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kiyooka to pay users based on interactions .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka in view of Redlich (US 2015/0120466)
Regarding claim 9, Kiyooka does not disclose the method of claim 5, wherein the indicia of user attention to the media content is a dwell time on the media content.  Redlich teaches a system wherein time spent on specific uploaded content is considered in determining a payment score for a content provider (Para. [0276]).  It would have been obvious to one of ordinary skill in the art to modify Kiyooka to consider time spent viewing content as taught by Kiyooka since longer viewer spend on content is an indication of higher quality content which would be reflected in higher payment (Para. [0287]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka in view of Lo (US 2019/0238937)
Regarding claim 10, Kiyooka does not explicitly disclose the method of claim 1, wherein the media content includes a toast notification with a hyperlink and the indicia of user attention is a click on the toast notification.  Lo teaches a system wherein the number of click-throughs on interactive content is tracked and wherein the interactive content incudes pop-up links (i.e. toast notifications) (Paras. [0033]-[0036]; Para. [0019] of associated provisional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kiyooka to track click-throughs of pop-up links as taught by Lo since it would allow providers with knowledge about user behaviors and interests (Para. [0017]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Franham (US 2018/0357729) discloses users compensating content creators (Paras. [0013], [0109]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681